Citation Nr: 0507000	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  01-06 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a hip disorder.

5.  Entitlement to a rating in excess of 10 percent for the 
residuals of shell fragment wounds to the right foreleg.

6.  Entitlement to a rating in excess of 10 percent for the 
residuals of shell fragment wounds to the left foreleg.

7.  Entitlement to a rating in excess of 10 percent for the 
residuals of shell fragment wounds to the right knee with 
degenerative changes.

8.  Entitlement to a rating in excess of 10 percent for the 
residuals of shell fragment wounds to the left knee with 
degenerative changes.

9.  Entitlement to a rating in excess of 10 percent for the 
residuals of shell fragment wounds to the right thigh.

10.  Entitlement to a rating in excess of 10 percent for the 
residuals of shell fragment wounds to the left thigh.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1952 to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a June 2001 rating decision the RO 
re-adjudicated the veteran's service connection claims on the 
merits.  In September 2003, the Board remanded the case to 
the RO for additional development.

The increased rating claims on appeal are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his service connection claims and has 
sufficiently notified him of the information and evidence 
necessary to substantiate these claims.

2.  The evidence demonstrates no present hearing loss 
disability for VA compensation purposes.

3.  The evidence demonstrates no present tinnitus disability 
related to any incident of active service.

4.  The evidence demonstrates no present low back disability 
related to any incident of active service nor as a result of 
a service-connected disability.

5.  The evidence demonstrates no present hip disability 
related to any incident of active service nor as a result of 
a service-connected disability.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).

2.  A tinnitus disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

3.  A back disability was not incurred in or aggravated by 
active service nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).

4.  A hip disability was not incurred in or aggravated by 
active service nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA by correspondence dated in March 2001.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency or original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board.  The service connection issues on appeal were 
also re-adjudicated, de novo, in a June 2001 rating decision 
and a supplemental statement of the case was issued in April 
2004.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his service connection claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the April 2004 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues addressed in this decision 
have been requested or obtained.  The Board finds further 
attempts to obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issues 
on appeal were obtained in September 1999 and March 2004.  
The Board finds the available medical evidence is sufficient 
for an adequate determination of the issues addressed in this 
decision.  Therefore, the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be considered service connected.  
38 C.F.R. § 3.310 (2004).  When aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Hearing Loss and Tinnitus Claims

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2004).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

In this case, service medical records are negative for 
complaint, diagnosis, or treatment for hearing loss or 
tinnitus.  The veteran's June 1954 separation examination 
revealed hearing acuity on spoken and whispered voice of 
15/15.  

In statements and personal hearing testimony the veteran 
asserted that he had hearing loss and constant tinnitus as a 
result of acoustic trauma during combat in Korea.  

VA medical records dated in December 2000 show the veteran 
complained of difficulty hearing in group conversation and 
complained of intermittent bilateral tinnitus.  It was noted 
that audiometric testing revealed normal hearing bilaterally 
with mild hearing loss at 8000 hertz.

On authorized VA audiological evaluation in March 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
15
20
LEFT
20
20
15
20
20

The examiner noted the veteran's hearing was within normal 
limits for VA compensation purposes and that he denied any 
present hearing loss or tinnitus.

Based upon the evidence of record, the Board finds that 
entitlement to service connection for hearing loss and 
tinnitus are not warranted.  The medical evidence 
demonstrates no present hearing loss disability for VA 
compensation purposes.  There is also no competent evidence 
demonstrating the veteran's reported tinnitus was incurred as 
a result of any incident of active service.

Although the veteran believes he has hearing loss and 
tinnitus as a result of active service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. pp. 91; Espiritu, 2 Vet. App. 492.  In the absence of a 
current hearing loss disability satisfying the requirements 
of 38 C.F.R. § 3.385 or competent evidence linking a 
diagnosis of tinnitus to service, the veteran's claims must 
be denied.  Therefore, the Board finds entitlement to service 
connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's 
claims.

Back and Hip Claims

In this case, service medical records are negative for 
complaint, diagnosis, or treatment for low back or hip 
disorders.  The veteran's June 1954 separation examination 
revealed normal clinical evaluations of the spine and lower 
extremities.  

In statements and personal hearing testimony the veteran 
asserted that he had back and hip disorders as a result of 
his service-connected shrapnel wounds to the lower 
extremities.  

VA examination in September 1999 revealed obvious decreased 
range of motion in the hips, with left hip motion more 
painful than right.  X-rays were essentially normal.  

On VA examination in March 2004 the veteran reported 
occasional back pain that was not disabling and stated he had 
no significant hip problems.  The examiner noted the veteran 
walked without a limp and was in no pain.  There was a free 
range of motion of the hips.  Range of motion studies of the 
back revealed flexion to 80 degrees, extension to 45 degrees, 
right and left bending to 40 degrees, and rotation to 45 
degrees, bilaterally.  X-rays of the low back and hip were 
normal.  It was noted that there were very small osteophytes 
on the anterior aspects of several vertebrae, but that this 
was normal for a person the veteran's age.  The examiner 
stated there were no significant back problems at that time.

Based upon the evidence of record, the Board finds that 
entitlement to service connection for low back and hip 
disabilities are not warranted.  The medical evidence 
demonstrates no present hip disability and demonstrates no 
present low back disability as a result of any incident of 
active service.  Although the September 1999 VA examiner 
noted obvious decreased range of motion in the hips, it was 
also noted that X-rays were essentially normal.  No 
additional comments or rationale as to etiology were provided 
and there is no evidence the examiner reviewed the veteran's 
claim file in association with that examination.  A 
March 2004 VA examiner noted there was no evidence of any 
significant low back or hip disorders and specifically noted 
that low back X-ray findings were normal for a person of the 
veteran's age.  That examination is shown to have been based 
upon an examination of the veteran and the examiner noted the 
claims folder was available for review.  Therefore, the Board 
finds the March 2004 VA examiner's opinion is persuasive.

The only evidence of a back or hip disorder related to active 
service or a service-connected disability is the veteran's 
own opinion.  While he is competent to testify as to symptoms 
he experiences, he is not competent to provide medical 
opinions.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection is not warranted.  The preponderance of the 
evidence is against these claims.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a hip disorder is 
denied.




REMAND

As noted above, there has been a significant recent change in 
VA law.  A review of the record indicates the veteran was 
provided a VCAA notice letter in March 2001; however, that 
correspondence only addressed his service connection claims 
on appeal.  The Board finds he was not adequately notified of 
the VCAA as it applied to his increased rating claims.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

In this case, the veteran claims his service-connected 
residuals of shell fragment wounds to the lower extremities 
are more severely disabling that reflected by his present 
disability evaluations.  In testimony in support of the 
claims in October 2001 he stated he experienced pain to the 
lower extremities, dislocation and locking of the knees, and 
occasional scar sensitivity.  Service medical records show 
the veteran sustained multiple wounds to the lower 
extremities with retained fragments, without evidence of 
nerve or artery involvement.  Although the veteran has been 
rated for injuries to muscle groups XI and XIV, the Board 
notes there is no medical evidence identifying which specific 
muscle groups sustained injury.  Therefore, the Board finds 
additional development is required prior to appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the increased rating 
claims on appeal.  This includes 
notifying the claimant (1) of the 
information and evidence not of record 
that is necessary to substantiate these 
claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide, and 
(4) to request or tell the claimant to 
provide any evidence in his possession 
that pertains to the claims.  

2.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to the current nature of his service-
connected residuals of shell fragment 
wounds to the left and right forelegs, 
thighs, and knees.  The examiner should 
be requested identify the specific muscle 
groups involved in the veteran's injuries 
and to assess his present disabilities in 
light of his complaints of lower 
extremity pain, dislocation and locking 
of the knees, and occasional scar 
sensitivity.  The claims folder must be 
available to, and reviewed by, the 
examiner.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


